Hurt, Judge.
The applicant was charged before the justice with the theft of one head of cattle. Upon an examination of the charge the justice committed him to jail in default of bond in the sum of two thousand dollars; whereupon he sued out a writ of habeas corpus before the Hon. Frank Willis, district judge. Upon a hearing of the writ the learned judge reduced the bond from two thousand dollars to four hundred dollars. Applicant excepted because he was not discharged without bond, and brings the case to this court.
By article 176 of the Code of Criminal Procedure it is provided that “when, upon an examination under habeas corpus, it shall appear to the court or judge that there is probable cause to believe that an offense has been committed by the prisoner, he shall not be discharged,” etc. Under the facts, as they appear in this record, we are of opinion that there was no error in requiring a bond of applicant,- it appearing to us that there was probable cause to believe that an offense had been committed by the applicant. But it is not to be inferred from this that there is evidence sufficient to sustain a conviction or warrant an indictment. We believe, under the facts of the case, that it was proper to require the bond, so as to secure the presence of the applicant, if, upon a more thorough investigation, sufficient evidence should be discovered upon which to present an indictment.
The judgment is affirmed.

Affirmed.